OPINION OF THE COURT
Per Curiam.
Respondent, Irving Markowitz, was admitted to the practice of law by the Appellate Division, First Judicial Department, on February 4, 1929, under the name Isidore Markowitz. At all times relevant herein, respondent maintained an office for the practice of law in the First Department.
On August 2, 1989 and August 21, 1989, respondent appeared before staff counsel of the Departmental Disciplinary Committee for the First Judicial Department (DDC) to answer, under oath, questions regarding two complaints filed against him, which alleged that he converted escrow moneys entrusted to him. In the course of his testimony, respondent made substantial admissions which, along with uncontroverted evidence in the form of bank records, gave substantial credence to the allegations that he converted thousands of dollars from escrow accounts. Upon motion of the DDC based upon these facts, this court suspended respondent on July 26, 1990, pending resolution of the disciplinary matters pending before the DDC (160 AD2d 5).
Respondent has now submitted an affidavit of resignation in which he concedes his misconduct in converting thousands of dollars in escrow funds from several of his clients, and states that his resignation is tendered voluntarily, after consultation with counsel, and with full knowledge of its implications. We find that his affidavit fully complies with the requirements of 22 NYCRR 603.11.
Respondent’s affidavit has been submitted to a Hearing Panel of the DDC, which recommends that his resignation be accepted. Accordingly, this court accepts respondent’s resigna*3tion from the Bar, and orders that respondent’s name be stricken from the roll of attorneys and counselors-at-law, effective immediately.
Carro, J. P., Milonas, Wallach, Kupferman and Smith, JJ., concur.
Motion granted and respondent’s resignation accepted, and his name ordered removed from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.